Exhibit 10.1

Execution Version

AMENDMENT NO. 2

This Amendment No. 2, dated as of March 21, 2018 (this “Amendment”), to that
certain Amended and Restated Credit Agreement, dated as of September 23, 2016
(as amended by Amendment No 1, dated as of March 24, 2017 and Incremental
Facility Joinder Agreement, dated as of September 26, 2017, the “ Credit
Agreement”), among ALLISON TRANSMISSION HOLDINGS, INC., a Delaware corporation
(“Holdings”), ALLISON TRANSMISSION, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), CITICORP NORTH AMERICA, INC., as
Administrative Agent, and the other agents and arrangers parties thereto, is
entered into by and among Holdings, the Borrower, the Agents and the New Term
Lender (as defined below). Capitalized terms used herein but not defined herein
are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.26(a) of the Credit Agreement in order to refinance the Term Loans
outstanding under the Credit Agreement immediately prior to the Second Amendment
Effective Date (as defined below) (the “Existing Term Loans”);

WHEREAS, pursuant to Section 2.26(a) of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with Term
Lenders agreeing to provide such Specified Refinancing Debt;

WHEREAS, the Borrower has requested that (i) the new term Lender party hereto
(the, “New Term Lender”), (ii) the Lenders holding Existing Term Loans that have
executed and delivered a consent to this Amendment substantially in the form of
Exhibit A hereto (a “Lender Consent”) indicating the Cashless Settlement Option
(each, a “Cashless Term Lender”), and (iii) the Lenders holding Existing Term
Loans that have executed and delivered a Lender Consent indicating the
“Assignment Settlement Option” (each, an “Assignment Term Lender”) extend credit
to the Borrower in the form of Term Loans in an aggregate principal amount of
$1,175,681,317.87 (the “New Term Loans”), the proceeds of which shall repay all
or a portion of the Existing Term Loans;

WHEREAS, the New Term Lender has indicated its willingness to lend such New Term
Loans in the aggregate amount specified on its signature page to this Amendment
on the terms and subject to the conditions herein;

WHEREAS, each Cashless Term Lender has agreed to make New Term Loans on the
Second Amendment Effective Date, in an aggregate amount equal to such Cashless
Term Lender’s Existing Term Loans (or such lesser amount as may be allocated to
such Cashless Term Lender by the Administrative Agent), the proceeds of which
shall be used to repay such Lender’s Existing Term Loans, and has authorized the
Administrative Agent to execute this Amendment on its behalf;

WHEREAS, each Assignment Term Lender has indicated its willingness to accept an
Assignment and Assumption of New Term Loans from Citibank, N.A., as a New Term
Lender, in an aggregate amount equal to such Assignment Term Lender’s Existing
Term Loans (or such lesser amount as may be allocated to such Assignment Term
Lender by the Administrative Agent), and has authorized the Administrative Agent
to execute this Amendment on its behalf;

 



--------------------------------------------------------------------------------

WHEREAS, the New Term Lender, each Cashless Term Lender and each Assignment Term
Lender (constituting the lenders required pursuant to Section 10.1 of the Credit
Agreement) have agreed, subject to the terms and conditions set forth herein to
amend the Credit Agreement as set forth in Section 2 below and have authorized
the Administrative Agent to execute this Amendment on its behalf.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. NEW TERM LOANS

1.1 New Term Loans. Effective as of the Second Amendment Effective Date and on
the terms and subject to the conditions herein, each Cashless Term Lender hereby
agrees to make New Term Loans up to the aggregate principal amount of such
Lender’s Existing Term Loans (or such lesser amount as may be allocated to such
Cashless Term Lender by the Administrative Agent) on the Second Amendment
Effective Date and approves the amendments to the Credit Agreement as set forth
in this Amendment. On the terms and subject to the conditions herein, the New
Term Lender hereby agrees to make New Term Loans in the aggregate amount
specified on such New Term Lender’s signature page to this Amendment on the
Second Amendment Effective Date and approves the amendments to the Credit
Agreement as set forth in this Amendment. On the terms and subject to the
conditions herein, each Assignment Term Lender agrees to accept an Assignment
and Assumption of New Term Loans from the New Term Lender, in an aggregate
amount equal to such Assignment Term Lender’s Existing Term Loans (or such
lesser amount as may be allocated to such Assignment Term Lender by the
Administrative Agent) on the Second Amendment Effective Date and approves the
amendments to the Credit Agreement as set forth in this Amendment. Pursuant to
Section 2.26 of the Credit Agreement, the New Term Loans shall have the terms
set forth in this Amendment and in the Credit Agreement (as amended by this
Amendment).

1.2 Use of Proceeds. The proceeds of the New Term Loans shall be applied toward
the payment of (a) the aggregate outstanding principal amount of the Existing
Term Loans and (b) fees and expenses payable in connection with the New Term
Loans.

1.3 Interest Period. The Borrower shall make an Interest Period election with
respect to the Term Loans (including the New Term Loans) at least two Business
Days prior to the Second Amendment Effective Date in accordance with
Section 2.13(b) of the Credit Agreement.

1.4 Credit Agreement Governs. Effective as of the Second Amendment Effective
Date, except as set forth in this Amendment, the New Term Loans shall be “Term
Loans” under the Credit Agreement (as amended by this Amendment) and shall be
subject to the provisions, including any provisions restricting the rights, or
regarding the obligations, of the Loan Parties or any provisions regarding the
rights of the Term Lenders, of the Credit Agreement (as amended by this
Amendment) and the other Loan Documents.

SECTION 2. AMENDMENTS TO THE CREDIT AGREEMENT

Effective as of the Second Amendment Effective Date (as defined in Section 3
below) and subject to the satisfaction (or waiver) of the conditions set forth
in Section 3 below, the Credit Agreement is hereby amended as follows:

2.1 The definition of “Applicable Margin” is amended and restated in its
entirety as follows:

 

2



--------------------------------------------------------------------------------

““Applicable Margin ” or “Applicable Commitment Fee Rate”: for any day, with
respect to (a) the Term Loans, the applicable rate per annum shall be 0.75% with
respect to Base Rate Loans and 1.75% with respect to LIBO Rate Loans, (b) the
Revolving Loans (including any Swingline Loans), the applicable rate per annum
determined pursuant to the Pricing Grid and (c) the commitment fee payable
hereunder, the applicable rate per annum determined pursuant to the Pricing
Grid.”

2.2 The definitions of “Conditional Offer”, “Senior Unsecured Notes” and “Senior
Unsecured Notes Indenture” are deleted in their entirety.

2.3 The following definitions shall hereby be inserted into Section 1.1 of the
Credit Agreement in the correct alphabetical order:

““2024 Senior Unsecured Notes”: the Borrower’s 5.000% Senior Unsecured Notes due
2024 pursuant to the 2024 Senior Unsecured Notes Indenture.”

““2024 Senior Unsecured Notes Indenture”: that certain Indenture, dated as of
the Effective Date, among, inter alios, the Borrower and Wilmington Trust,
National Association, as trustee, as the same may be amended, supplemented,
waived or otherwise modified from time to time to the extent applicable to the
extent not prohibited by this Agreement.”

““2027 Senior Unsecured Notes”: the Borrower’s 4.750% Senior Unsecured Notes due
2027 pursuant to the 2027 Senior Unsecured Notes Indenture.”

““2027 Senior Unsecured Notes Indenture”: that certain Indenture, dated as of
September 26, 2017, among, inter alios, the Borrower and Wilmington Trust,
National Association, as trustee, as the same may be amended, supplemented,
waived or otherwise modified from time to time to the extent applicable to the
extent not prohibited by this Agreement.”

““Second Amendment”: Amendment No. 2, dated as of March 21, 2018, among
Holdings, the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders party thereto.”

““Second Amendment Effective Date”: as defined in the Second Amendment.”

2.4 Section 2.12(d) of the Credit Agreement is hereby amended by replacing
“Senior Unsecured Notes” with “the 2024 Senior Unsecured Notes”.

2.5 Section 2.28 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Term Loan Repricing Transaction. Notwithstanding anything to the contrary in
this Agreement, in the event that, on or prior to the six month anniversary of
the Second Amendment Effective Date, the Borrower (a) makes any prepayment of
Term Loans constituting a Term Loan Repricing Transaction or (b) effects any
amendment of this Agreement constituting a Term Loan Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, (x) in the case of clause (a), a prepayment
premium of 1.00% of the amount of the Term Loans being prepaid and (y) in the
case of clause (b), a payment equal to 1.00% of the aggregate amount of the
applicable Term Loans outstanding immediately prior to such amendment.”

 

3



--------------------------------------------------------------------------------

2.6 Paragraph (ii) of Section 7.2(j) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(j) (ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, interest, fees, discounts, premiums and expenses; provided, in
each case, that in the case of any guarantee of Indebtedness in respect of the
2024 Senior Unsecured Notes and the 2027 Senior Unsecured Notes by any
Restricted Subsidiary that is not a Subsidiary Guarantor, such Restricted
Subsidiary becomes a Subsidiary Guarantor under this Agreement at or prior to
the time of such guarantee;”

2.7 Section 7.12(b) of the Credit Agreement is hereby amended by replacing
“Senior Unsecured Notes Indenture” with “the 2024 Senior Unsecured Notes
Indenture and the 2027 Senior Unsecured Notes Indenture”.

SECTION 3. CONDITIONS PRECEDENT

The making of the New Term Loans and the effectiveness of this Amendment on the
date hereof (the “Second Amendment Effective Date”) shall be subject to the
following conditions precedent having been satisfied or duly waived:

3.1 Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(a) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, and the New Term Lender;

(b) Lender Consents to this Amendment executed by each Cashless Term Lender and
each Assignment Term Lender;

(c) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(d) a closing certificate of each Loan Party, substantially in the form of
Exhibit B hereto, with appropriate insertions and attachments; and

(e) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

3.2 Fees and Other Amounts. The Borrower shall have paid in full in immediately
available funds on the Second Amendment Effective Date:

(a) all fees and reimbursable expenses that have been invoiced as of the Second
Amendment Effective Date that are due and payable to any Person under any fee
letter entered into in connection with this Amendment; and

(b) all unpaid interest in respect of the Existing Term Loans accrued until the
Second Amendment Effective Date, payable to the Administrative Agent for the
benefit of the applicable Term Lender.

3.3 Representations and Warranties. Each of the representations and warranties
contained in Section 4 below shall be true and correct.

3.4 USA Patriot Act. The New Term Lender shall have received from each of the
Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five (5) Business Days prior to the Second Amendment Effective Date.

 

4



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

4.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except to the extent that such representation or warranty is
qualified as to materiality, in which case it shall be true and correct in all
respects) on and as of the date hereof as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
to an earlier date;

4.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and

4.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 5. LENDER ASSIGNMENT AND ASSUMPTION, CONSENTS AND WAIVERS

5.1 Cashless Rollover of Existing Term Loans. Each Cashless Term Lender agrees
that, upon the Second Amendment Effective Date, all (or such lesser amount as
the Administrative Agent may allocate to such Lender) of its Existing Term Loans
shall be converted to New Term Loans under the Credit Agreement (as amended by
this Amendment), and such Existing Term Loans shall be deemed repaid in full on
the Second Amendment Effective Date, including for all accrued and unpaid
interest, fees, expenses and other compensation owed to such Cashless Term
Lender and due and payable by the Borrower pursuant to this Amendment and the
Credit Agreement.

5.2 Assignment of Existing Term Loans. The Existing Term Loans of each
Assignment Term Lender shall be repaid in full on the Second Amendment Effective
Date, including for all accrued and unpaid interest, fees, expenses and other
compensation owed to such Lender and due and payable by the Borrower pursuant to
this Amendment and the Credit Agreement. Each Assignment Term Lender agrees to
purchase pursuant to an Assignment and Assumption in accordance with
Section 10.6 of the Credit Agreement on or immediately after the Second
Amendment Effective Date and assume from a Lender designated by the
Administrative Agent Term Loans in an amount equal to the principal amount of
such repayment (or such lesser amount as the Administrative Agent may allocate
to such Lender).

5.3 Waivers. The Administrative Agent, each Assignor party hereto and each
Assignee hereby waive the requirements and benefits of Section 10.6(b)(ii)(A)
and (B) of the Credit Agreement solely with respect to the assignments made
pursuant to this Section 5. Notwithstanding anything herein to the contrary,
each Assignor, Cashless Term Lender and Assignment Term Lender hereby waives the

 

5



--------------------------------------------------------------------------------

payment of any breakage loss or expense under Section 2.21 of the Credit
Agreement in connection with the repayment of Existing Term Loans or the
assignments made pursuant to this Section 5 on the Second Amendment Effective
Date. The Administrative Agent, each Cashless Term Lender and Assignment Term
Lender hereby waive the notice provisions of Section 2.11(a) of the Credit
Agreement with respect to the repayment of its Existing Term Loans contemplated
by Sections 5.1 and 5.2, as applicable.

5.4 Consent. The Borrower and the Administrative Agent hereby consent to the
assignments made pursuant to this Section 5. Each Term Lender holding New Term
Loans shall be deemed to have consented to the transactions contemplated by this
Amendment.

SECTION 6. MISCELLANEOUS

6.1 Reference to and Effect on the Loan Documents.

(a) As of the Second Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”,
“therein” and words of like import), shall mean and be a reference to the Credit
Agreement as amended by this Amendment.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

6.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 10.5 of the Credit Agreement.

6.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

6.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

6.5 Governing Law. THIS AMENDMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
IN ANY WAY TO THIS AMENDMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

6



--------------------------------------------------------------------------------

6.6 Loan Document and Integration. This Amendment shall constitute a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

6.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

6.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

6.9 CUSIP. The New Term Loans will be considered a continuation of the Existing
Term Loans only for the purpose of determining the CUSIP. The parties hereto
consent that the Existing Term Loan CUSIP 01973JAH2 will automatically be
applicable to the New Term Loan facility as of the Second Amendment Effective
Date.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC. By:  

/s/ David S. Graziosi

Name:   David S. Graziosi Title:   President, Chief Financial Officer and
Assistant Secretary ALLISON TRANSMISSION, INC. By:  

/s/ David S. Graziosi

Name:   David S. Graziosi Title:   President, Chief Financial Officer and
Assistant Secretary

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent By:  

/s/ Joseph Ruffini

  Name: Joseph Ruffini   Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Name of Lender: CITIBANK, N.A.

Executing as the New Term Lender:

 

by  

/s/ Joseph Ruffini

  Name: Joseph Ruffini   Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Exhibit A

Lender Consent to Amendment No. 2

This Lender Consent to Amendment No. 2 (the “Amendment”) to that certain Amended
and Restated Credit Agreement, dated as of September 23, 2016 (as amended by
Amendment No.1 to Credit Agreement, dated as of March 24, 2017 and Incremental
Facility Joinder Agreement, dated as of September 26, 2017, the “Credit
Agreement”), among Allison Transmission Holdings, Inc., a Delaware corporation,
Allison Transmission, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto, Citicorp North America, Inc., as Administrative Agent, and the other
agents and arrangers parties thereto. Capitalized terms used but not defined in
this Lender Consent have the meanings assigned to such terms in the Credit
Agreement (as amended by the Amendment).

The undersigned hereby irrevocably and unconditionally agrees to approve the
amendments to the Credit Agreement contained in the Amendment and to the
following (check only ONE option):

Cashless Settlement Option

☐ to deem prepaid 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with proceeds of a New Term Loan in a like principal
amount.

Assignment Settlement Option

☐ to have 100% of the outstanding principal amount of the Existing Term Loans
held by such Lender prepaid on the Second Amendment Effective Date and to
purchase by assignment New Term Loans in a like principal amount (or such lesser
amount allocated to such Lender by the Administrative Agent).

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the             of
March, 2018.

 

 

(insert name of the legal entity above) by  

 

  Name:   Title:

For any Institution requiring a second signature line:

 

by  

 

  Name:   Title:  

Name of Fund Manager (if applicable):                                          
           

 

A-1



--------------------------------------------------------------------------------

Exhibit B

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 3.1(d) of Amendment No. 2, dated as of March [     ], 2018
(the “Amendment”; unless otherwise defined herein, terms defined in the
Amendment and used herein shall have the meanings given to them in the
Amendment), to that certain Amended and Restated Credit Agreement, dated as of
September 23, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, including but not limited to, the Amendment, the “ Credit
Agreement”), among Allison Transmission Holdings, Inc. (“Holdings”), Allison
Transmission, Inc. (the “ Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders (the “Lenders”), Citicorp North America, Inc., as Administrative Agent,
and the other agents and arrangers parties thereto, the undersigned Assistant
Secretary of Allison Transmission Holdings, Inc. (the “Company”), hereby
certifies on behalf of the Company as follows:

 

  1. [Eric C. Scroggins] is the duly elected and qualified [Secretary] of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned [Secretary] of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on [                        ].
Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 

B-1



--------------------------------------------------------------------------------

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

         ALLISON TRANSMISSION HOLDINGS, INC.

 

     

 

Name:    [Eric C. Scroggins       Name:   [David S. Graziosi Title:    Vice
President, General Counsel and Secretary]       Title:   President and Chief
Financial Officer] Date:    March [      ], 2018        

[Signature Page to Amendment No. 2 Closing Certificate]



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

  

OFFICE

  

SIGNATURE

[David S. Graziosi    President and Chief Financial Officer]   

 

[Eric C. Scroggins    Vice President, General Counsel and Secretary]   

 

[Signature Page to Amendment No. 2 Closing Certificate—Incumbency]